DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, filed 4/14/2021, with respect to claims 1, 2, 4, and 5 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 102 as being anticipated by R1-1805250 of claims 1, 2, 4, and 5 has been withdrawn. 
Applicant’s arguments, see pages 10-11, filed 4/14/2021, with respect to claims 3, 12-16, 23-27, and 34 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 as being unpatentable over R1-1805250, R1-1806136, and Kim of claims 3, 12-16, 23-27, and 34 has been withdrawn. 
Allowable Subject Matter
Allowable Subject Matter
Claims 1, 12, 23, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claims in discussion is the inclusion of “receiving downlink control information (DCI) within a control resource set (CORESET) configured with a wideband demodulation reference signal (DMRS) and comprising a plurality of disjoint segments of resource blocks (RBs), wherein the DCI is located at least partially within a first segment of the plurality of disjoint segments and a second segment of the plurality of disjoint segments is exclusive of the DCI, and wherein the DCI comprises a grant of a set of resources for a downlink shared channel 
Claims 2-5, 13-16, and 24-27 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, US-20190103941-A1 to Seo discloses wideband DMRS, US-20180302186-A1 to Reddy discloses CORESET and Physical Downlink Shared Channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476